Citation Nr: 1455746	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a lumbar spine disability, status-post lumbar disc surgery, and if so, whether service connection is granted.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976. 

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.   


FINDINGS OF FACT

1.  In an unappealed August 1977 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for lumbar spine disability.  

2.  In a February 2002 rating decision, the RO denied the claim, and that denial was ultimately confirmed by the Board in a September 2007 decision.  This September 2007 Board decision was affirmed by the U.S. Court of Appeals for Veterans Claims (CAVC) in July 2009.  

3.  The evidence since received raises a reasonable possibility of substantiating the service connection claim for a lumbar spine disability.   

4.  The most probative medical evidence relates the Veteran's current lumbar spine disability, diagnosed as degenerative disc disease, to an in-service fall.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2007 Board decision is new and material; the service connection claim for lumbar spine disability is reopened.  38 U.S.C.A. §§  5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2014).

2.  The criteria for service connection for a lumbar spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

If the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision.  38 C.F.R. § 20.1104 (2014).Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100. 

VA may reopen and review a claim if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Here, in an August 1977 rating decision, the RO denied the Veteran's original service connection claim for a lumbar spine disability.  The Veteran did not appeal the August 1977 rating decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Veteran subsequently petitioned to reopen the claim.  In a February 2002 rating decision, the RO reviewed the claim on a de novo basis, despite the prior final rating decision. The Veteran perfected an appeal of the February 2002 rating decision.

The Board, in a May 2005 decision, considered whether new and material evidence had been received to reopen the previously denied service connection claim for a lumbar spine disability.  The Board then reopened the claim, but remanded the merits of the underlying service connection claim for further development.  

Thereafter, in a September 2007 decision, the Board denied the service connection claim, reasoning that any in-service back injury was acute and had resolved; a chronic back disorder did not manifest during service; and the current pathology is not related to service.  The Veteran appealed this decision, but the Board's September 2007 Board decision was affirmed in a July 2009 memorandum decision of the CAVC, so it is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

Notably, evidence received since the September 2007 Board decision includes a medical opinion provided by a private physician who relates the Veteran's current lumbar spine disability to his service.  This newly-received evidence relates to the unestablished element of a nexus, and raises a reasonable possibility of substantiating the claim.  The petition to reopen is therefore granted.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran asserts that his current lumbar spine disability is related to an in-service injury.  The pertinent evidence will be briefly summarized below.

A May 1975 service treatment record (STR) reflects that he "fell on stairs this AM cannot put pressure on leg."  However, neither the May 1975 STR nor the remaining STRs show any back complaints, treatment, or diagnoses.  Nonetheless, the Veteran, as a layperson, is competent to report that he felt pain in his back as a result of that fall, and his statement is credible in that regard.
 
Approximately two months post-service, in June 1976, the Veteran reported that he had pulled his back.  He indicated that he saw a private doctor who prescribed electric stimulation and his back pain completely resolved. (see May 1977 VA examination report).

During a May 1977 VA examination, the Veteran was diagnosed with low back pain, rule-out slipped vertebral disc and rheumatoid spondylitis.  X-rays revealed evidence of a very slight narrowing of the L4-L5 interspace.  

Hospital summaries dated in September and October 1977 reflect a history of a back injury in 1975 from "when he fell down some stairs," and a back strain in 1976 from working at a lumber company.  The diagnosis was low back pain with radiation down the left leg. 
.
In September 1983, the Veteran was involved in a truck accident while working; he hit a large bump striking his head on the roof and jarring his spine.  According to a June 1984 private treatment note, the Veteran was seen for neck and back problems and a history of the work accident was noted and the impression was L4-L5 motion segment abnormality.  During a follow-up visit in November 1984, he reported persistent low back pain and left sciatica.  A lumbar spine CT scan and myelogram showed slight bulging of the L4-L5 annulus, otherwise normal study. 

A March 1985 private hospital report reflects that the Veteran underwent a partial laminectomy at L4-L5, and fusion.  Subsequent medical evidence shows continued complaints and treatment for disc disease of the lumbar spine.

Also of record are various lay statements provided in 2001 by the Veteran's family and fellow service member in support of his claim.  One statement reflects that he wrote to his mother and ex-spouse while in service and told them that he had injured his back falling down stairs.  In addition, a fellow service member indicated that, while stationed together, the Veteran injured his back falling down stairs.

Based on the foregoing, there is evidence of a current lumbar spine disability, evidence of an in-service fall, and competent and credible lay evidence of having experienced back pain during the in-service fall and ever since.  Thus, the dispositive issue in this case is whether there is evidence of a relationship between the current disability and the in-service fall.  

In August 2002, Dr. S.M. indicated that there could be a possible link between the injuries sustained in service and his early symptomatic degenerative disc disease of the lumbar spine.  In addition, a VA physician who examined the Veteran in October 2002 concluded that the evidence does open the possibility of a back injury in the military service, noting that degenerative disc disease is somewhat unusual in young man of in his twenties unless there is some injury.  However, the physicians' references to a possible link and the possibility of a back injury in service are too equivocal or speculative, therefore the 2002 medical opinions are not adequate to decide this claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Consequently, they are of little probative value.

Also of record are unfavorable medical opinions provided by VA examiners in September 1995, October 2006, and September 2011. 

A September 1995 physician did not relate the disability to service, but rather stated that "It would appear that his primary lumbar injury occurred in 1983" following his accident.  However, the physician did not reconcile the opinion with the STRs and the evidence of back pathology prior to the 1983 accident.  Therefore, the September 1995 opinion is not supported by adequate rationale, and is of little probative value.

An October 2006 VA medical examiner, a family nurse practitioner, determined  that the Veteran's current low back condition was "not due to or related to active service, including the 'fall on the stairs' in 5-75" based on the absence of in-service low back complaints or findings, including around the time he fell down stairs and at discharge.  The examiner further stated that the fall on the stairs was unlikely related to, or the cause of the narrowing shown in 1977.  The examiner reported that the Veteran's primary back injury occurred in 1983, after service during an industrial accident.  However, the VA examiner did not address the Veteran's lay statements that he had low back symptoms as a result of the in-service fall and continued to have back pain since then, even in the absence of back complaints in the STRs.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  In addition, the VA medical examiner provided no rationale for the finding that the in-service fall is unlikely related to the disc disease shown in 1977.  For these reasons, the October 2006 VA opinion is not adequate to decide the claim and is ultimately of low probative value.

A September 2011 VA medical examiner, a physician's assistant, also concluded that the Veteran's current lumbar spine disability is not likely due to service.  The examiner reasoned that there is a lack of documentation of a back injury and treatment in the STRs; that the Veteran twisted his back shortly after service in June 1976; and that radiographic evidence of disc disease occurred in 1984, over nine years past the claimed date of military injury.  However, the absence of documentation of a back injury in service is not fatal to a service connection claim, but rather is just one factor for consideration.  In addition, the Board observes that although the VA examiner recognized the May 1977 evidence of disc disease, she concluded that radiographic evidence of disc disease occurred in 1984.  Thus, to the extent that the opinion is based on an inaccurate history of the Veteran's lumbar spine disability, its probative value is greatly diminished.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  For these reasons, the September 2011 opinion is of little probative value.

The remaining medical opinion of record is authored by Dr. C., a Board-Certified Orthopedic Surgeon.  According to her April 2011 statement, Dr. C. determined that the Veteran's 1975 injury, more likely than not, proximately caused the development of his back and leg pain.  Dr. C. explained further that the Veteran most likely sustained an L4-L5 disc herniation and subtle ligamentous injury in service that led to the chronic, recurrent low back and leg pain scenario and ongoing instability.  

In support of the April 2011 opinion, Dr. C. pointed to the following evidence, which she described as compelling: (1) the May 1975 STR documenting an in-service fall down the stairs;(2) the Veteran's consistent report of having injured his back during the in-service fall and experiencing pain ever since; (3) the 1977 hospitalization for back pain with leg pain and related records noting that the problem began when he fell down the stars in 1975; (4) May 1977 x-ray evidence of narrowing at L4-5, noting that disc disease takes time to develop and is not an acute finding; (5) the L4-5 segment is the same segment that had a motion segment abnormality which led to the subsequent fusion;  (6) the 1983 medical evidence pertinent to the workplace accident shows aggravation of a prior back problem, rather than an original back problem; and (7) the various lay statements provided by his family members and fellow service member noting the Veteran's complaints of falling and injuring his back during service, and of having recurrent back pain ever since.
  
The Board finds the April 2011 opinion to be highly probative as to the etiology of the Veteran's lumbar spine disability because it is factually accurate and fully articulated; it also contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Dr. C. conducted a thorough review of the relevant evidence, included a synopsis of the Veteran's history, and provided supporting rationale.  Dr. C. also had an opportunity to review all medical opinions in this, with the exception of the September 2011 opinion.

In consideration of all evidence, both lay and medical, and especially to include the highly probative April 2011 opinion authored by Dr. C., the Board finds that the Veteran is entitled to service connection for his lumbar spine disability.  Dr. C. concluded that the Veteran's current back disability is related to his service, finding that he more than likely had continuing back pain ever since his in-service fall.  In deciding this claim, the Board recognizes the Veteran's 1983 work accident that caused back complaints; however, as noted, the probative medical evidence shows that the back complaints at that time represented an aggravation of already existing back pathology.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


